Title: From Thomas Jefferson to James Gamble, 21 October 1807
From: Jefferson, Thomas
To: Gamble, James


                        
                            Sir
                            
                            Washington Oct. 21. 07
                        
                        Your favor of the 17th. has been duly recieved. I have long seen, and with very great regret, the schisms
                            which have taken place among the republicans, & principally those of Pensylvania & New York. as far as I have been
                            able to judge they have not been produced by any difference of political principle, at least any important difference, but
                            by a difference of opinion as to persons. I determined from the first moment to take no part in them, & that the
                            government should know nothing of any such differences. accordingly it has never been attended to in any appointment or
                            refusal of appointment. Genl. Shee’s personal merit, universally acknoleged, was the cause of his appointment as Indian
                            Superintendent, and a subsequent discovery that his removal to this place (the indispensible residence of that officer)
                            would be peculiarly unpleasant to him, suggested his translation to another office, to solve the double difficulty. rarely
                            reading the controversial pieces between the different sections of Republicans, I have not seen the piece in the Aurora,
                            to which you allude; but I may with truth assure you that no fact has come to my knolege which has ever induced any doubt
                            of your continued attachment to the true principles of republican government. I am thankful for the favorable sentiments
                            you are so kind as to express towards me personally, and trust that an uniform pursuit of the principles & conduct which
                            have procured, will continue to me an approbation which I highly value. I salute you with great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    